Citation Nr: 0115644	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  96-23 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) for the period from 
January 13, 1995, to November 6, 1996.

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD for the period from November 7, 1996, to January 13, 
1999. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

This case was the subject of Board remands dated in November 
1998 and February 2000.


FINDINGS OF FACT

1.  The veteran had definite and considerable, but not 
severe, social and industrial impairment due to psychiatric 
disability, for the period from January 13, 1995, to January 
13, 1999.  The ability to establish and maintain effective or 
favorable relationships with people was definitely and 
considerably, but not severely, impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
as would create definite, but not severe, impairment in the 
ability to obtain or retain employment.

2.  The veteran has not had suicidal ideation;  he does not 
have obsessional rituals that interfere with routine 
activities;  his speech is not intermittently illogical, 
obscure, or irrelevant;  he does not have near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively.  The veteran 
has described impaired impulse control, such as unprovoked 
irritability, but has been able to refrain from violent 
behavior.  He does not have spatial disorientation.  He does 
not have neglect of personal appearance and hygiene.  He may 
have some difficulty in adapting to stressful circumstances, 
but this is better described as disturbances in mood, namely 
depression, anger and irritability.  He has generally shown a 
remarkable ability to cope with difficult circumstances, such 
as coping with significant physical illnesses.  He has the 
ability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 50 percent for PTSD for the period from January 13, 1995, 
to November 6, 1996, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. § 3.321(b) (2000);  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996);  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000). 

2.  The criteria for a disability rating in excess of 50 
percent for PTSD for the period from November 7, 1996, to 
January 13, 1999, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 3.321(b), 4.130, Diagnostic Code 
9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In May 1995, the veteran was granted service-connection for 
PTSD, rated as 10 percent disabling from January 1995 
forward.  The veteran is currently evaluated as 100 percent 
disabled from January 1999 forward.  He seeks a rating in 
excess of the current 50 percent rating for the period from 
January 1995 to January 1999.

VA records of treatment in March 1995 show that the veteran 
continued to be depressed, and had experienced an increase in 
nightmares. He had poor sleep.  He was struggling with health 
issues.  He was aggravated by spring weather and poor sleep.  
He described anger and a poor appetite.  Upon mental status 
examination, his condition was described as "unchanged to 
more depressed."  The impressions were PTSD, and moderate 
recurrent major depression.  His medications were continued.  

During an April 1995 VA psychiatric examination pertaining to 
a claim for service connection for PTSD, the veteran 
described traumatic experiences with the most notable being 
encountering dead and injured persons, particularly bodies 
floating in the water.  The veteran was noted to have 
developed multiple sclerosis in the 1960s, slowly 
progressive, but leading to his terminating employment in 
1969, with nightmares beginning at that time.  He noticed a 
particular change in relationships and mood, and saw himself 
as having become humorless, very serious, and not wanting to 
be around other people.  He dated this back to the later 
1960s or early 1970s, along with the recurring nightmares, 
particularly of dead bodies.  The multiple sclerosis had been 
slowly progressive, and he walked with the assistance of a 
cane, but all in all he appeared to get along quite well for 
a person with a quarter century history of multiple 
sclerosis.  He complained of numbness on the left side of his 
body, and times of impaired balance.  Along with the 
nightmares, he had chronic feelings of discouragement and was 
greatly bothered by any violence.  He found that violence 
precipitated the nightmares.  He estimated bad dreams now at 
several times per week.  It appeared the exposure to the dead 
bodies had created a lasting effect and was recurrent in his 
dreams.  He described efforts not to think about it and he 
avoided exposure to violence as much as possible, including 
watching very little television.  He described restricted 
range of affect and being unable to have happy or bright 
feelings.  He felt some distance from others.  He also 
described difficulty falling asleep, increased irritability 
and difficulty concentrating.  In the examiner's view, he 
appeared to meet the criteria for PTSD.

Upon mental status examination, he was an unremarkably 
nourished and developed man appearing about his stated age, 
with gray hair, a red jacket, pleasant, cooperative, and 
serious in demeanor.  Associations were intact.  Mood and 
affect were serious, lacking in spontaneity or humor, and 
there was depression with feelings of futility.  Mental 
content had themes of avoidance of violence, feeling greatly 
disturbed that people treat others badly, etc.  Memory for 
past and recent events was good.  He appeared to be of 
average intelligence.  Insight seemed good.  Judgment was 
intact.  

The diagnoses were PTSD, chronic, delayed;  and dysthymic 
disorder, late onset.  The examiner found that the veteran 
was competent, and recommended outpatient work with possible 
benefit from medication.  The examiner noted that at this 
time the veteran was retired and not interested in or 
involved in any sort of gainful employment.  The reason for 
retirement was related to multiple sclerosis with onset a 
quarter century ago.  

VA records of treatment in August 1995 show that the veteran 
was having trouble coping with atomic bomb news coverage.  He 
was very upset about the television coverage.  He had 
increased nightmares.  His back was bothering him more.  Upon 
mental status examination, he was using a cane, and his mood 
was mildly depressed.  The impressions were PTSD and 
depression.  Medications were continued.  

VA records of treatment in April 1996 and May 1996 show that 
the veteran in April 1996 had experienced syncopal episodes.  
He was having more back pain, was more irritable, and had 
more difficulty handling anger.  Upon mental status 
examination, grooming was okay.  Mood was depressed and 
irritable.  The impressions were chronic PTSD;  and major 
depression, recurrent.  His medications were continued.

In May 1996, he was feeling more depressed, had a poor 
appetite, felt despair, and had poor sleep.  His back was 
feeling better with a TENS unit.  His irritability was 
persistent.  Upon mental status examination grooming was 
okay, and mood was depressed.  He was using a cane and a tens 
unit.  Impressions were chronic PTSD and recurrent major 
depression.  Medications were continued and adjusted.  

During a July 1996 VA psychiatric examination, the veteran 
was noted to be retired since 1969, for reasons related to 
multiple sclerosis.  The examiner noted that he had first 
seen the veteran in March 1995, at which time he believed the 
veteran to meet the criteria for PTSD.   

The veteran believed he had worsened some over the last year.  
He said the nightmares had tended to become worse.  Also, he 
believed that he was becoming less sociable, and more 
avoidant of other people.  He also described some level of 
wariness and distrust of others.  He described the depression 
as fluctuating, and being more of a problem, since the early 
part of 1996.  He reported a recurring pattern of depression, 
not life long, but going back 15 years or so.  He described 
some worsening of nightmares, social avoidance, and 
depressive feelings.  Along with the depression, he had 
experienced some further decrease in capacity to maintain 
interests and enthusiasm, and had noted some decrease in 
energy.  At times, by his account, he had experienced 
decreased appetite and sleep disturbance.  

The examiner did not find social discomfort or paranoid 
patterns to be a significant issue.  The veteran described 
being somewhat distrustful, but this related heavily around 
merchants, repair people, etc., and had some linkage to 
experiences related to his car repairs, etc.  He demonstrated 
some distrust of motives of others, describing occasions when 
a son-in-law or daughter would appear to agree with him about 
some issue, but later seemed to suggest that they did not.   
He complained about people who say they will do something, 
then not do it.  Inquiry suggested this related quite a bit 
to a particular daughter with these patterns.  

There were some bright things.  He said his youngest daughter 
had a child recently.  He spoke of his 3 1/2 year-old 
granddaughter or great-granddaughter who lived nearby, coming 
over regularly, and toward whom he clearly felt a great deal 
of affection.  

With respect to PTSD, the veteran said that the nightmares 
were getting somewhat worse and more frequent.  He said they 
tended to be set off by anything reminding him of violence.  
They typically involved World War II, South Pacific themes, 
such as visualizations of experiences having to do with 
wounded and killed soldiers, marines, of "guts hanging out, 
head half missing..."  He said violence on television would 
trigger it.  Television pictures of a recent hurricane 
triggered some memories of typhoons in the Philippine area.  
He said he felt troubled by the memories and dreams, that it 
"just drains" him and ruined his whole day.  He was unable 
to elaborate beyond this.  He said he attempted to avoid 
reminders.  He described some avoidance of social 
interactions, and feeling uneasy around people.  He described 
some diminished interests and enthusiasm for previously 
valued activities.  The examiner noted that "[o]f course, 
this also can relate to the depressive problems."

The veteran had some sense of a foreshortened future, but in 
the examiner's view "this may be more toward the depressive 
side."  Life was not highly reinforcing for him at this 
time, and he had thought on the order of being ready should 
God choose to take him, but certainly had no thoughts of 
speeding up the event.      

He described mild difficulty falling asleep.  He described 
being generally somewhat irritable and picky.  He described 
some mild short-term memory difficulties, forgetting where he 
put things, forgetting what he may have been told earlier in 
the day, etc.  He described more of a depressive reactivity 
to reminders of past traumas, but also described some sense 
of restlessness and tension.

Given the foregoing, it appeared to the examiner that the 
veteran continued to meet the criteria for PTSD, delayed, 
chronic, recognizing that some characteristics overlap with 
depressive characteristics.  Regarding depression, the 
examiner noted that he had previously considered this most 
likely dysthymic in nature, late onset.  In talking with the 
veteran, the examiner believed that it was also possible that 
the veteran moved over into the criteria for major depression 
at times.  The veteran was somewhat disgruntled about his 
level of compensation, believing that 10 percent was rather 
minimal, and spoke of veterans in his group who were rated at 
100 percent who appeared to be less troubled than he was.

Upon mental status examination, the veteran was noted to be a 
gray-haired, slender man, walking with a cane, appearing 
about his indicated age or perhaps even a little older as he 
had a considerably weathered face.  His voice was strong.   
Hearing was mildly impaired, with necessity of speaking 
fairly loudly.  He was able to stay on topic without 
difficulty.  He described feeling chronically at least low 
grade depressed.  His primary brightening was when he talked 
about his granddaughter.  He denied suicidal thinking.  He 
did not appear keyed-up during the session.
  
Mental content revolved heavily around his various symptoms 
and preoccupations and dissatisfactions.  He did not 
demonstrate evidence of distortion of reality or psychotic 
disorder.  He was oriented to person, place and time.  He was 
able to remember topics later in the session from earlier on.  
He had some subjective observations about decreased sharpness 
of memory, but it was not found to be significant in the 
interview.  He had fair insight into his symptoms, as to 
things that bothered him, regarding personality patterns, 
etc.  Judgment appeared intact for usual legal and financial 
matters.  

Diagnoses were PTSD, chronic, delayed;  dysthymia, late 
onset;  and possible major depressive disorder, recurrent.  
The veteran was found to be competent.  Continued outpatient 
work was recommended.  It was noted that the veteran's self-
report suggested some level of worsening at the time of 
examination, having to do with an increase in avoidance of 
social situations.  In the examiner's view, this appeared to 
relate to a mix of issues, drawing both from the PTSD 
symptoms and from the depressive symptoms.

A detailed VA psychiatric treatment session, termed a 
"multidisciplinary treatment plan update," was performed in 
March 1997.  The veteran was described as a 71 year-old 
combat veteran followed in the PTSD clinic for PTSD and 
chronic depression.  He had persistent nightmares and low 
tolerance to stress.  He had experienced an increase in his 
depression over the past year.  He had recently been on two 
trial courses of medication and now was trying a third 
medication.  He had experienced a recent episode of 
prostatitis (later diagnosed and treated as prostate cancer) 
so that his psychiatric medication was decreased due to 
concerns about urinary symptoms.  Now that this had cleared, 
his medications were to be increased.   He continued to have 
a conflicting relationship with his spouse.  

Upon mental status examination, he was casually dressed and 
groomed.  He was wearing a TENS unit for chronic back pain 
and he continued to have back pain.  Thought processes were 
productive and linear.  Mood was moderately depressed with 
decreased energy.  Thought content centered around conflicts 
with his wife, persistent symptoms of depression, and PTSD.  
He continued to have nightmares, poor sleep, and increased 
irritability.  His insight was fair.  His judgment for posed 
situations appeared intact.  

Psychiatric diagnoses were PTSD, delayed onset, chronic;  and 
major depressive disorder with recurrence.  Physical 
diagnoses included history of spinal stenosis;  essential 
hypertension;  vertigo, etiology undetermined;  and 
degenerative joint disease, multiple joints.  Global 
assessment of functioning was evaluated as currently 52, and 
60 over the past year.  The treatment plan was to continue 
individual psychotherapy to work on issues of PTSD, coping 
with stressors, and dealing with feelings of depression.  
Continued medical management, to include an increase in 
medication, was recommended.

VA records of treatment in July 1997 show that the veteran 
continued to have challenges with his spouse.  They were 
arguing.  He perceived she was critical and verbally abusive 
to him.  He was toying with the idea of whether or not he 
should move out and move in with one of his other children.  
He stated that his children were encouraging him to do so.  
He had received a four-post walker with wheels that he 
believed was helpful to him.  He had also received a 
remodeled back brace that had helped to reduce some of the 
pain.  He continued to be quite depressed.  

Upon mental status examination, the veteran was casually 
dressed and appropriately groomed. He was using his four-post 
walker.  He continued to have chronic back pain.  His mood 
was moderately depressed.  He had decreased energy.  His 
appetite was decreased.  He continued to be discouraged.  He 
was noted to have options and to continue to verbalize his 
difficulties.  The impressions were PTSD, chronic;  and major 
depression, recurrent, with persistent exacerbations.  His 
medications were continued and he was to continue individual 
and group psychotherapy.

During a September 1997 VA psychiatric examination, the 
examiner noted having previously seen the veteran on two 
occasions.  In April 1995 he had diagnosed the veteran as 
having PTSD.  In July 1996, he had found that the veteran 
continued to meet the criteria for PTSD and dysthymia, and 
also considered the diagnosis of possible major depressive 
disorder, recurrent.  At the interview in July 1996, the 
veteran had described some subjective observations about 
decreased sharpness of memory, but there was no significant 
difficulty objectively.

During the September 1997 VA examination, the veteran 
described a very significant worsening in a number of 
regards, primarily related to physical health and mental 
functioning.  He said that he had been experiencing vivid 
visual hallucinations since early 1997.  He estimated that he 
had these hallucinations on seven or eight occasions, 
including seeing an elephant in the room, and seeing a 
variety of different types of bears around the room.  The 
most recent was the day before the examination, when he saw a 
coyote chasing a jackrabbit in the room.  He said it lasted 
for about a minute and a half.

The veteran described continued PSTD symptoms, particularly 
recurring nightmares of battle scenes, of dead bodies 
floating in the water, and of wounded men with missing arms 
and legs.  He related steady and fairly rapid deterioration 
of mental functioning.  He noted a deteriorating capacity to 
work crossword puzzles, so that at present he was unable to 
even do simple ones.  His spelling had deteriorated.  He had 
trouble maintaining interest in even fairly simple projects.  
He became frustrated in trying to read directions and follow 
through.  He found that he was losing capacity to remember 
names, as for instance, those of nephews and nieces whose 
names he once knew.  On several occasions, he had become 
disoriented in some setting.  For instance, fairly recently 
he became disoriented in the hospital, unable to keep track 
of where he was and why he was there, although he knew he was 
within the hospital.  He encountered someone he knew fairly 
well and asked, "Where am I at?  What am I doing here?"  
The person reoriented him.  He was on the wrong floor.  The 
other person reminded him of the nature of his next 
appointment, etc., and he was able to get re-oriented.  
Therefore, he was noting quite pervasive memory trouble, 
hallucinations and aspects of aphasia or difficulty 
remembering words and names.  

Mood continued to be variable but often depressed.  The 
veteran said his antidepressant medication, Nefazodone, had 
been increased a couple of times in the last eight months or 
so, and was at least somewhat helpful.  

On several occasions he had found himself to have impulse 
control problems.  Recently, he found himself with his fist 
drawn back to strike his spouse, realized what he was doing, 
and was able to interrupt it.  He was tending to avoid social 
settings even more, out of apprehension of his own behavior.  
For instance, he was not going to bingo games because he 
thought he might throw a card down in frustration if he were 
to lose.  

It appeared to the examiner that there were some physical 
workups going on, at least with respect to stomach cancer.  
Otherwise, the veteran's account was consistent with prior 
ones, including concerns about military experiences, anxiety 
complaints, avoidance, and re-experiencing.  

Upon mental status examination, he was a distinctly frail 
appearing man.  He said he had lost about 16 pounds since 
July 1997.  He said he had occasional pain in the abdomen.  
He was cooperative, confiding, and concerned about how things 
had been deteriorating.  Associations were intact.  Rate of 
speech was unremarkable.  Mood and affect reflected worry, a 
concerned, sober view of things, and frustration with his 
deteriorating health and memory.  

Mental content was remarkable for his report of 
hallucinations.  He was aware that they were coming from his 
own brain.  He was oriented to person, place, time and 
circumstances.  Capacity to remember was impaired.  After 
three or four minutes he was able to remember one of three 
words, mostly because he'd had some difficulty getting it 
understood and integrated, and made several connections to 
it.  Spelling was impaired.  For example, he spelled the word 
world "w-u-r-l-d."  He was unable to spell it backwards.  
Interpretation of proverbs was concrete, and tended to draw 
on things people had told him.  For instance, the grass is 
always greener on the other side elicited his memory of his 
father saying, in effect, stay where you are and make the 
grass green.  

The examiner's diagnoses included dementia, not otherwise 
specified.  With respect to this diagnosis, information 
available was insufficient to establish a specific etiology.  
The examiner surmised that workups were in process.  The 
other two psychiatric diagnoses were PTSD, delayed, chronic;  
and dysthymic disorder.  The veteran was also noted to have 
multiple sclerosis, slowly progressive by his description.  
Global assessment of functioning was evaluated as 35 to 40.  
The examiner recommended completion of workup to determine 
the cause of the veteran's dementia, with possibilities 
including metastatic disease, Alzheimer's, and drug 
interaction.  The examiner further opined that the veteran 
may no longer be competent for management of his finances.  
The veteran reported that he had given up shopping, as he had 
too much difficulty holding in mind what he was planning to 
do.  He was also becoming concerned about his capacity to 
drive a car.

VA records of treatment in December 1997 show that the 
veteran continued to have intermittent episodes of 
depression.   He noted a couple of medications he wanted to 
have changed because he thought they might have been 
contributing to some of his fatigue and dizziness.  He 
attended family gatherings over the holidays that had gone 
fairly well.  He had undergone a procedure for his back that 
had given him some relief from his back pain, which he 
appreciated.  Overall, he seemed to be managing fairly well.  
Upon mental status examination, he ambulated with a walker.  
He continued to have moderately depressed mood with low 
energy levels.  Thought processes were productive and linear.  
Thought content centered around family issues and therapy 
issues.  The impressions were PTSD;  and major depression, 
recurrent, with persistent symptoms.  He was prescribed 
medication and was to continue individual and group 
psychotherapy.    

VA records of treatment in December 1998 show that the 
veteran was pleased, having gained approximately seven or 
eight pounds.  His appetite was good and overall he appeared 
to be feeling better.  He had experienced a significant 
increase in nightmares and intrusive thoughts over the past 
few days because of recent military activities that 
stimulated increased military-related thinking.  His nights 
had become more disrupted so that he was feeling tired and 
not resting as well.  He had no complaints regarding his 
medication.  Overall, his mood was less depressed.  He had 
been coping with the holidays adequately.  Upon mental status 
examination, he was adequately dressed.  Grooming was good.  
He ambulated with a four-post walker.  He did not complain of 
back pain.  His mood was less depressed.  His affect was 
brighter.  Thought processes were productive and linear.  
Thought content centered around the above issues.  He was 
expecting over the next few weeks that the nightmares would 
subside as the military action had stopped.  The treating 
physician's impressions were PTSD;  and major depression, 
recurrent, maintaining improvement.  He was continued on his 
medications, and was to continue group and individual 
therapy.  

During a January 1999 VA psychiatric examination, the veteran 
was noted to have a history of visual hallucinations, but to 
no longer experience these perceptual disturbances after 
receiving psychiatric treatment at a VA PTSD clinic.  
However, the symptoms and signs in other areas continued to 
trouble him and he had also demonstrated a slow and ongoing 
deterioration that affected his mood and had a negative 
impact on his family and other relationships.  He continued 
to have poor sleep, and often woke up with nightmares.  
During the day he continued to be moody with wide mood 
vacillations and poor impulse control.  He still had high 
levels of irritability and often experienced intense 
agitation, especially straining his marital relationship.  
Often times he experienced rage reactions and had to hold 
himself back from striking out at others.  

He had insight into his difficulties and expressed to the 
examiner that medication had played a large part in 
ameliorating his symptoms, but only did so partially.  One 
prominent symptom was the inability to trust others and the 
immense sense that other people were out to get him.  

Upon mental status examination, he was small, frail, and 
neatly dressed and groomed.  He was alert and oriented to 
time, person and place.  His speech was clear and goal-
directed.  He had a hard time with his hearing and stated 
that he had very poor eyesight.  Mood was irritable, but was 
free from acute thoughts of wanting to hurt himself or 
others.  Affect was reactive and appropriate to thought 
content.  There was no evidence of delusional thinking, and 
there were no perceptual disturbances.  At the time of 
examination, the veteran had no complaints regarding his 
memory.  Short and long term memory seemed to be grossly 
intact.  He had certain insight into his difficulty and was 
motivated to improve himself.

The examiner's psychiatric impressions were PTSD, delayed, 
chronic;  and dysthymia.  The veteran was also noted to have 
multiple sclerosis.  Global assessment of functioning was 
evaluated as 35 to 40.

The examiner commented that regarding global assessment of 
functioning, the veteran had major impairment in several 
areas, such as:  work, family relations, judgment, thinking 
and mood.  For example, because of mood disturbances, he 
tended to avoid people he did not trust, and neglected and 
had a strained relationship with his family in the form of 
withdrawal and anger reactions.  The examiner further opined 
that "[t]he veteran's prominent disorder, PTSD, is the 
results of the impact of the time when he was in the service, 
therefore it is a service connected psychiatric disorder and 
based on the above evaluation, he is assessed to not have the 
ability to obtain and retain substantially gainful 
employment."  (The Board notes parenthetically that this 
opinion does not express a view as to whether the veteran's 
PTSD, or psychiatric disability in general, is of sufficient 
severity to preclude the ability to obtain and retain 
substantially gainful employment.  However, the opinion is 
significant for the view that the veteran's PTSD is his 
predominant psychiatric disorder.)

VA records of treatment in January 1999 show that the veteran 
had recent treatment to include a prostate biopsy and a MRI 
to rule out a brain tumor.  He described himself as having 
had a bad week.  He had experienced a recent episode of 
nausea, lightheadedness and dizziness in the afternoon and 
thus missed his group session.  He decided not to purchase a 
new home.  He had a fairly good holiday season.  He and his 
spouse were getting along reasonably well.  Upon mental 
status examination, he was casually dressed with appropriate 
grooming.  Mood was neutral.  Affect was pleasant.  Thought 
processes were productive and linear.  Thought content 
centered around the above issues.  He had no specific 
complaints.  The treating physician's impressions were PTSD 
and recurrent major depression.

VAMC treatment notes reveal that in July 2000 the veteran 
described himself as feeling more irritable or anxious 
lately, as if the past all came back to him.  He talked about 
the gradual worsening of his physical condition and his 
powerlessness regarding his physical limitation.  He was 
neatly dressed and groomed, talked openly about his distress, 
and had no suicidal or homicidal ideations.  Thought 
processes were organized, and mood showed increased 
irritability and anger.  He was able to talk about the 
positive aspects such as the joy his grandchildren gave him.  
The diagnoses were PTSD, and physical problems as previously 
documented.  Global assessment of functioning was evaluated 
as 52.  Judging by the initials and last name, the treating 
physician was the same medical doctor who conducted the 
January 1999 VA compensation examination.

In addition to the treatment records described above, there 
is a large quantity of additional treatment records 
associated with claims file, which the Board has reviewed 
closely and considered in this decision.  The above-described 
treatment records were chosen for description because they 
were, in the Board's judgment, particularly representative of 
a period of time, or unusually thorough, viewed in the 
context of the totality of the treatment records, or 
particularly probative in making certain necessary 
determinations in this case.

Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

On preliminary review of this matter, the Board concludes 
that the RO has either complied with, or gone beyond, these 
provisions and thus it would not be prejudicial to decide the 
case on the current record.  The RO has obtained all 
identified records from the identified providers.  It has 
obtained the very substantial body of VA treatment records 
for the rating period at issue, and there is no indication of 
outstanding Federal Government records or other records that 
have been identified by the claimant which would be pertinent 
to his claim.  In addition to obtaining the large quantity of 
highly probative treatment records, the RO provided the 
claimant with four VA psychiatric examinations over the four-
year rating period at issue.  Admittedly, the psychiatric 
examiners did not have access to all of the treatment 
records.  However, as is discussed further below, a new 
psychiatric examination based on a more complete record would 
be of very little value in this case, since the rating period 
at issue ended over two years ago.  There is no indication 
that there is any evidence that could substantiate the claim 
that has not been obtained.  Accordingly, while the RO has 
not sent notice as set forth in (3) above describing how the 
tasks of developing the record are allocated, it has gone 
beyond this requirement by actually obtaining all the 
evidence.  

The Veterans Claims Assistance Act of 2000 also eliminated 
the statutory requirement that a claimant come forward with a 
well-grounded claim before the Secretary performs the duty to 
assist.  However, since the RO did not find the claims were 
not well grounded and proceeded to discharge the duty to 
assist, this change in the law has no effect on this matter.  
The RO has informed the veteran of the laws and regulations 
pertaining to his claims in multiple rating decisions, a 
statement of the case, and multiple supplemental statements 
of the case.  In light of all of these considerations, the 
Board finds that it is not prejudicial to the claimant to 
proceed to adjudicate the claim on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2000).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2000);  
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied;  if the evidence is 
in support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).

During the pendency of the veteran's January 1995 claim, VA 
promulgated new regulations amending the rating criteria for 
mental disorders, effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  "[W]here 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
[the veteran] . . . will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 

However, the Court of Appeals for Veterans Claims has held 
that the effective date rule, 38 U.S.C.A. § 5110(g), prevents 
the application of a later, liberalizing law to a claim prior 
to the effective date of the liberalizing law.  See DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997);  see also, McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain language of 
section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  In essence, the new regulations may only 
be applied from the date they became effective forward.  See 
also, VAOPGCPREC 3-2000.  Thus, for the period through 
November 6, 1996, the veteran's psychiatric disability must 
be rated under the older criteria, regardless of whether the 
new criteria are more favorable to his claim;  while, for the 
period from November 7, 1996, forward, the veteran's claim 
should be rated pursuant to the set of criteria which is more 
favorable to his claim.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
initial rating is a separate and distinct claim from a claim 
for an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  When assigning an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance, is not 
applicable.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.

Under the version of the regulations in effect prior to 
November 7, 1996, a 30 percent rating for PTSD was warranted 
there if was definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people.  In such cases, the psychoneurotic symptoms must 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating was warranted 
when the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and when by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation was warranted 
(1) when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community;  (2) where there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior;  
or (3) where the veteran was demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(in effect prior to November 7, 1996).  

Under the amended regulations, a 30 percent rating for PTSD 
will be assigned where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss.  A 50 percent rating will 
be assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect;  circumstantial, 
circumlocutory, or stereotyped speech;  panic attacks more 
than once a week;  difficulty in understanding complex 
commands;  impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks);  impaired judgment; impaired abstract 
thinking;  disturbances of motivation and mood;  difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as:  suicidal ideation;  
obsessional rituals which interfere with routine activities;  
speech intermittently illogical, obscure, or irrelevant;  
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively;  
impaired impulse control (such as unprovoked irritability 
with periods of violence);  spatial disorientation;  neglect 
of personal appearance and hygiene;  difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting);  and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations;  gross inappropriate behavior;  persistent 
danger of hurting self or others;  intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene);  disorientation to time or place;  
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Code 9411 (2000).

As noted above, for the period from January 1995 to November 
7, 1996, the veteran is to be rated under the older set of 
criteria only.  He is currently rated at 50 percent for this 
period.  The criteria for a rating of 50 percent are:  the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, and when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  The next 
higher rating of 70 percent is not warranted unless the 
veteran's level of disability due to PTSD is better reflected 
by the following criteria: the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
The record shows the veteran has been unemployed for decades 
as a result of a very serious, nonservice connected physical 
disability.  Thus, at no time during the period in question 
was the veteran in the job market for gainful employment.  

In any event, the Board finds that the veteran's level of 
disability and impairment is much better characterized as 
"considerable" rather than "severe" for this period.  
Reviewing the treatment and examination records, the 
persistent psychiatric symptoms appear to consist of anger, 
poor appetite, avoiding social situations, irritability, 
depressed mood, and nightmares.  However, memory (though 
there are apparently some problems with short term memory), 
judgment and thinking appear to have remained realistic and 
intact, so that the general disability picture for this 
period is one of a veteran with considerable psychiatric 
disability, but still able to function with a firm grip on 
reality and with helpful insight into his problems.  

Thus, while there is definite and considerable impairment, 
there is not the sort of nearly incapacitating psychiatric 
impairment that would be severely disabling in the context of 
social relationships or maintaining and obtaining employment.  
The treatment records during this period show repeatedly that 
the veteran was able to communicate and interact effectively 
and at will notwithstanding his considerable psychiatric 
impairment.  The disability picture is one of a person in 
very significant psychiatric discomfort, requiring frequent 
and ongoing group and individual treatment as well as 
psychiatric medication, but still able to function reasonably 
well in physical and psychiatric medical treatment, and 
social, settings.  For this period, this is so even taking 
into account the veteran's nonservice-connected major 
depression (a separate diagnosis reflected in numerous 
treatment records though not definitely diagnosed by the VA 
compensation examiners) as well as service-connected PTSD.  
Accordingly, the next higher rating of 70 percent is not 
warranted for this period.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  There is no evidence pointing towards the 
presence of manifestations reaching or approximating those 
for the criteria for a 100 percent schedular rating due to 
the service connected psychiatric disability, even if the 
depressive manifestations are considered as part and parcel 
of the service-connected disability for rating purposes.  

For the period from November 7, 1996, the analysis is more 
complex.  Both sets of rating criteria apply, and there is a 
troubling disparity between some of the treatment records and 
relatively contemporaneous VA examination results.  For 
example, during the During the September 1997 VA examination, 
the veteran described a very significant worsening in a 
number of regards, primarily related to physical health and 
mental functioning.  He said that he had been experiencing 
vivid visual hallucinations since early 1997.  He estimated 
that he had these hallucinations on seven or eight occasions, 
including seeing an elephant in the room, and seeing a 
variety of different types of bears around the room.  The 
most recent was the day before the examination, when he saw a 
coyote chasing a jackrabbit in the room.  The VA examiner in 
effect found the veteran to be incompetent.  By contrast, VA 
records of treatment in March 1997, July 1997, and December 
1997, reflect perhaps a moderate worsening in disability, and 
perhaps increased problems with spousal conflict and problems 
with medications, but there is no description of a very 
significant worsening in his condition.  By December 1997, it 
appears, the veteran was managing "fairly well," with 
family gatherings going "fairly well," and thought 
processes continuing to be "productive and linear."  His 
condition and his satisfaction appeared to have been 
positively affected by improving treatment for some of his 
physical problems.  Moreover, judging by subsequent treatment 
records, by December 1998 his psychiatric condition appears 
to have taken a significant turn for the better, with 
improvement in mood and adequate coping with the holiday 
season, notwithstanding an increase in PTSD-related 
nightmares due to news of increased military activities.  Of 
course, all of these observations are viewed in the context 
of a backdrop of ongoing chronic PTSD and major depression, 
as reflected in the treatment records.

A similarly concerning disparity occurs when comparing the 
results of a January 1999 VA examination, in which the global 
assessment of functioning was determined to be 35 to 40, with 
a July 2000 VA treatment note by the same physician assigning 
a global assessment of functioning of 52 and reflecting a 
significantly higher level of functioning than that reflected 
in the January 1999 VA examination report.  (The Board 
acknowledges that the July 2000 VA examination report lies 
outside the rating period at issue, but finds it particularly 
helpful to compare this physician's observations in the 
context of subsequent treatment to his earlier observations 
during a VA compensation examination.) 

Moreover, VA treatment records in January 1999 (from another 
physician) create perhaps an even more stark contrast to the 
January 1999 VA compensation report.  According to the 
January 1999 VA treatment records, the veteran had a fairly 
good holiday season, and he and his spouse were getting along 
reasonably well.  Upon mental status examination, he was 
casually dressed with appropriate grooming.  Mood was 
neutral.  Affect was pleasant.  Thought processes were 
productive and linear.

The more general point is that, in the Board's view, the 
large quantity of treatment records for the period from 
November 1996 to January 1999 create the inescapable 
impression of a substantially exaggerated level of 
psychiatric disability as described in the September 1997 and 
January 1999 VA examinations.  The close monitoring during 
treatment of the veteran during this period creates a very 
full and consistent impression of the level of disability 
over this period.  That level of disability is substantially 
less than what is reflected on the formal examination 
reports.  The record indicates several reasons why the last 
two VA examinations are less than accurate.  For example, the 
veteran has had very numerous and stressful physical as well 
as psychiatric conditions in recent years (multiple 
sclerosis, syncopal episodes, heart attack, colon cancer, 
hypertension, and spinal stenosis, to name a few) which may 
have a profound impact on the psychiatric level of disability 
perceived upon very infrequent or one-time meetings if a 
psychiatric examiner does not have a full comprehension of 
the veteran's physical disabilities.  Also, there may be a 
sub-conscious motivation on the part of a claimant to 
emphasize the negative aspects of one's disability picture at 
a VA compensation examination (indeed, at his April 1995 VA 
examination, the veteran was troubled by his then-10 percent 
level of compensation in contrast to those in his PTSD group 
who seemed less disturbed but were rated as 100 percent 
disabled).  Additionally, it may be that a conscientious 
examiner may feel an obligation to err on the side of caution 
and perhaps over-report the condition of such an obviously 
disabled veteran.  Finally, and perhaps most importantly, and 
as is discussed elsewhere in this action, the examiners did 
not have access to the vast bulk of the veteran's treatment 
records at these examinations.  In any event, the contrast is 
inescapable, and the Board finds that the serial treatment 
records, based on close observation of the veteran over a 
number of years, and reflecting the candid eliciting and 
reporting of symptoms in the context of pursuing effective 
treatment for the condition, better reflect the veteran's 
level of psychiatric disability than the September 1997 and 
January 1999 VA compensation psychiatric examinations.  

As discussed above, for the period from November 7, 1996, to 
January 13, 1999, the veteran's disability due to PTSD is to 
be considered under both the old and new criteria, and if the 
rating under one set of criteria is higher than the other, 
that rating shall be assigned.

Under the older criteria, the veteran's judgment and thought 
processes are shown to be intact, productive and linear.  
Affect has ranged from flat or restricted or depressed to 
(judging from the January 1999 treatment records) pleasant.  
He has had continuing problems with nightmares, irritability, 
anger, sleep, and dealings with his spouse.  His mood may at 
times be neutral.  He requires constant medication, though 
changes in his medication over recent years have proved more 
satisfactory to him.  Again, as in the period prior to 
November 7, 1996, the veteran consistently appears to have 
substantial and considerable psychiatric discomfort, but he 
appears able to relate to others when desired or necessary 
and to be able to think clearly and with good or fair 
judgment and insight.  Thus, while there is considerable 
impairment, there is not "severe" industrial or social 
impairment due to PTSD.  The veteran is able to function, 
albeit not without overcoming definite and considerable 
impairment.  Thus, a rating of 50 percent, but not 70 percent 
or higher, is warranted under the old criteria.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

Under the new criteria, some of the criteria for a 50 percent 
rating are met, while some are more arguable.  The veteran at 
times has restricted or flattened affect, and at other times 
does not.  He never has circumstantial, circumlocutory, or 
stereotyped speech.  He does not have panic attacks more than 
once a week.  There is no indication that he has difficulty 
in understanding complex commands.  At times he has 
impairment of short-term memory, and he certainly has 
complaints of impairment of short-term memory.  No impairment 
of long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks) is shown.  Judgment 
is consistently described as fair or better.  Perhaps there 
is an indication of impaired abstract thinking in September 
1997, as reflected by interpretation of proverbs.  There are 
certainly disturbances of motivation and mood, and there is 
no doubt difficulty in establishing and maintaining effective 
work and social relationships.

While the criteria for 50 percent are met in some respects 
and not in others, the criteria for the next higher rating of 
70 percent under the new criteria are certainly not met.   
The veteran has not had suicidal ideation;  he does not have 
obsessional rituals which interfere with routine activities;  
his speech is not intermittently illogical, obscure, or 
irrelevant;  he does not have near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  Some physicians believed he 
has recurrent major depression, but this is most often 
described as "mild" or "moderate," or characterized as 
dysthymia, when present.  It is not characterized as the type 
of depression that would affect functioning independently, 
appropriately and effectively.  The veteran has described 
impaired impulse control, such as unprovoked irritability, 
but has been able to refrain from violent behavior.  For 
example, he does not strike his wife after contemplation.  He 
does not have spatial disorientation - the substantial weight 
of the evidence shows that he is oriented to time, place, 
person and circumstances (even acknowledging the September 
1997 VA examiner's concerns, he found that the veteran was 
oriented to time, place and person at the time of 
examination).  He does not have neglect of personal 
appearance and hygiene - grooming is always acceptable.  He 
may have some difficulty in adapting to stressful 
circumstances, but this is more accurately described as 
disturbances in mood, namely depression, anger and 
irritability, as reflected in the criteria for 50 percent.  
He has generally shown a remarkable ability to cope with very 
difficult circumstances, such as coping with very significant 
physical illnesses.  He has the ability to establish and 
maintain effective relationships, both in the context of 
obtaining medical care (such as group and individual therapy) 
and in maintaining family relationships, albeit with strain, 
as is demonstrated by his relationship with his wife and his 
frequent visits with and great affection for his toddler 
granddaughter.  In light of the foregoing, the Board finds 
that the criteria for the next higher rating of 70 percent 
under the new criteria are not met.  The condition clearly 
falls very far short of the criteria for a 100 percent 
evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

The Board acknowledges that the VA compensation examiners did 
not have many of the pertinent treatment records that were 
obtained by the RO in August 2000 (pursuant to the Board's 
February 2000 remand) and now associated with the claims 
file.  However, these treatment records, covering the period 
from 1995 forward, create such a full and accurate disability 
picture, covering over time all of the criteria pertinent in 
this case for rating of the veteran's psychiatric disability, 
that an additional VA examination would be superfluous.  An 
additional VA examination would be superfluous for two 
reasons.  One, the voluminous medical evidence in the 
treatment records creates a thorough and contemporaneous 
disability picture.  Second, at this late date a new VA 
examination would be considerably removed in time from the 
rating period at issue, which is from January 1995 to January 
1999.  A new examination would be over two years removed from 
the latest part of this rating period, and thus be of at most 
marginal relevance in this initial rating claim.  In this 
regard, the Board determined that the better practice under 
the very specific facts of this case was to thoroughly 
compare the newly obtained treatment records with the VA 
examination results during corresponding time frames, and the 
Board has proceeded accordingly.  Thus, as discussed above, 
the Board has found that the treatment records more 
accurately reflect the level of disability than the last two 
VA compensation examinations.

The Board has considered whether this is a case appropriate 
for "staged" ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  While the treatment records reflect improvements 
and worsening of the veteran's level of psychiatric 
disability over time, they have, as is discussed above, been 
consistently at a level much more commensurate with the 
applicable criteria for a 50 percent rating than a 70 percent 
rating.  Thus, while this is a case where staged ratings may 
be applied, the appropriate level of disability rating due to 
PTSD for the full period, from January 1995 to January 1999, 
is 50 percent.

The Board acknowledges the difficult question presented by 
the record as to whether the veteran has PTSD only, or PTSD 
and major depression.  Most treatment records indicate the 
latter, while the VA psychiatric examinations are equivocal.  
The question becomes especially salient in light of a new 
treating physician diagnosing PTSD only, and not dysthymic 
disorder or depression, in July 2000.  Consistent with the 
foregoing analysis, the Board finds that even if all 
disability which might arguably be attributable to depression 
or dysthymic disorder were instead found to be attributable 
to PTSD or deemed part of the service connected disability, 
the proper rating would still be 50 percent for the entire 
period.  In other words, the Board has not discounted any 
disability evaluation in this decision on the basis that 
certain psychiatric disability is due to nonservice-connected 
depression or dysthymic disorder rather than service-
connected PTSD.  The only psychiatric disability that the 
Board finds is not attributable to PTSD is the dementia noted 
during the September 1997 VA examination.  The examiner found 
that the possible etiologies included Alzheimer's, a 
medication reaction, or metastatic disease, and 
diagnostically separated this disability from that 
attributable to PTSD and dysthymic disorder.  There is no 
competent medical evidence to the contrary.

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected PTSD.  The governing norm in such 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2000).  The Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization for PTSD.  The Board further notes that there 
is no indication of an unusual PTSD disability picture - the 
symptoms appear to consist largely of anger, irritability, 
intrusive thoughts of war, mood disturbances, and nightmares, 
and the disability picture is well-accounted for in the 
rating criteria.  Accordingly, the Board finds that this case 
does not warrant referral for extraschedular consideration.  
38 C.F.R. § 3.321(b). 

In light of the foregoing, the Board finds that a rating in 
excess of 50 percent for the period from January 13, 1995, to 
January 13, 1999, is not warranted in the present case.


ORDER

An initial rating in excess of 50 percent for PTSD for the 
period from January 13, 1995, to November 6, 1996, is denied.

An initial rating in excess of 50 percent for PTSD for the 
period from November 7, 1996, to January 13, 1999, is denied. 





		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

